Name: Commission Regulation (EEC) No 1667/78 of 14 July 1978 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/52 Official Journal of the European Communities 15 . 7 . 78 COMMISSION REGULATION (EEC) No 1667/78 of 14 July 1978 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying -in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1154/78 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 of 4 May 1973 (3), as last amended by Regulation (EEC) No 1326/78 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegeta ­ bles ; Whereas with respect to table grapes the conversion factors shall , in accordance with Article 16 (4) of Regu ­ lation (EEC) No 1035/72, be so fixed as to maintain a balance between the price at which the product is bought in under Article 19 and the price obtained for grapes produced with a view to the obligatory distilla ­ tion of wine made from table grapes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Annex VI to Regulation (EEC) No 1203/73, under 'Table grapes, "Quality Class" Conversion factor', the factor '0.65' for Quality Class I is hereby replaced by '0.58 '. Article 2 This Regulation shall enter into force on 1 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1978 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 144, 31 . 5 . 1978 , p. 5 . (3 ) OJ No L 123 , 10 . 5 . 1973, p. 1 . (4 ) OJ No L 159, 17 . 6 . 1978 , p. 27 .